EXHIBIT B [Letterhead of] E U R O P E A N I N V E S T M E N T B A N K POWER OF ATTORNEY The European Investment Bank (the “Bank”), each of the members of the Board of Directors of the Bank, in connection with the filing with the United States Securities and Exchange Commission, under the provisions of the United States Securities Act of 1933, as amended, of one or more Registration Statements and amendments, including, without limitation, post-effective amendments thereto relating to notes and/or bonds of the Bank, hereby appoints (i) the President, each of the Vice Presidents of the Bank and Mr.Philip Boeckman as attorneys-in-fact and agents, each of them to have full power to act without the others; and (ii) Mr.Bertrand de Mazières, Ms.Barbara Bargagli Petrucci, Ms.Anneli Peshkoff, Ms.Eila Kreivi and Mr. Sandeep Dhawan as attorneys-in-fact and agents, each of them to have full power to act together with any other person named in this clause (ii) for each of the undersigned and in his or her name and in all capacities, and on behalf of and as attorney for the Bank, to sign and file with said Commission any and all Registration Statements and amendments, including, without limitation, post-effective amendments with all exhibits thereto and any other document; and the Bank and each of the undersigned hereby grants to said attorneys-in-fact and agents, and each of them, full authority to perform any acts necessary to be done in connection with such signing and filing and hereby ratifies all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the Bank has caused this Power of Attorney to be signed by its President, and the undersigned member of its Board of Directors has hereunto set his or her hand as of the 3rd day of May, 2007. EUROPEAN INVESTMENT BANK /s/ Philippe Maystadt President Philippe Maystadt /s/ Ignazio Angeloni Director: Ignazio Angeloni [Letterhead of] E U R O P E A N I N V E S T M E N T B A N K POWER OF ATTORNEY The European Investment Bank (the “Bank”), each of the members of the Board of Directors of the Bank, in connection with the filing with the United States Securities and Exchange Commission, under the provisions of the United States Securities Act of 1933, as amended, of one or more Registration Statements and amendments, including, without limitation, post-effective amendments thereto relating to notes and/or bonds of the Bank, hereby appoints (i) the President, each of the Vice Presidents of the Bank and Mr.Philip Boeckman as attorneys-in-fact and agents, each of them to have full power to act without the others; and (ii) Mr.Bertrand de Mazières, Ms.Barbara Bargagli Petrucci, Ms.Anneli Peshkoff, Ms.Eila Kreivi and Mr. Sandeep Dhawan as attorneys-in-fact and agents, each of them to have full power to act together with any other person named in this clause (ii) for each of the undersigned and in his or her name and in all capacities, and on behalf of and as attorney for the Bank, to sign and file with said Commission any and all Registration Statements and amendments, including, without limitation, post-effective amendments with all exhibits thereto and any other document; and the Bank and each of the undersigned hereby grants to said attorneys-in-fact and agents, and each of them, full authority to perform any acts necessary to be done in connection with such signing and filing and hereby ratifies all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the Bank has caused this Power of Attorney to be signed by its President, and the undersigned member of its Board of Directors has hereunto set his or her hand as of the 3rd day of May, 2007. EUROPEAN INVESTMENT BANK /s/ Philippe Maystadt President Philippe Maystadt /s/ Kurt Bayer Director: Kurt Bayer [Letterhead of] E U R O P E A N I N V E S T M E N T B A N K POWER OF ATTORNEY The European Investment Bank (the “Bank”), each of the members of the Board of Directors of the Bank, in connection with the filing with the United States Securities and Exchange Commission, under the provisions of the United States Securities Act of 1933, as amended, of one or more Registration Statements and amendments, including, without limitation, post-effective amendments thereto relating to notes and/or bonds of the Bank, hereby appoints (i) the President, each of the Vice Presidents of the Bank and Mr.Philip Boeckman as attorneys-in-fact and agents, each of them to have full power to act without the others; and (ii) Mr.Bertrand de Mazières, Ms.Barbara Bargagli Petrucci, Ms.Anneli Peshkoff, Ms.Eila Kreivi and Mr. Sandeep Dhawan as attorneys-in-fact and agents, each of them to have full power to act together with any other person named in this clause (ii) for each of the undersigned and in his or her name and in all capacities, and on behalf of and as attorney for the Bank, to sign and file with said Commission any and all Registration Statements and amendments, including, without limitation, post-effective amendments with all exhibits thereto and any other document; and the Bank and each of the undersigned hereby grants to said attorneys-in-fact and agents, and each of them, full authority to perform any acts necessary to be done in connection with such signing and filing and hereby ratifies all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the Bank has caused this Power of Attorney to be signed by its President, and the undersigned member of its Board of Directors has hereunto set his or her hand as of the 22nd day of March, 2007. EUROPEAN INVESTMENT BANK /s/ Philippe Maystadt President Philippe Maystadt /s/ Kevin Cardiff Director: Kevin Cardiff [Letterhead of] E U R O P E A N I N V E S T M E N T B A N K POWER OF ATTORNEY The European Investment Bank (the “Bank”), each of the members of the Board of Directors of the Bank, in connection with the filing with the United States Securities and Exchange Commission, under the provisions of the United States Securities Act of 1933, as amended, of one or more Registration Statements and amendments, including, without limitation, post-effective amendments thereto relating to notes and/or bonds of the Bank, hereby appoints (i) the President, each of the Vice Presidents of the Bank and Mr.Philip Boeckman as attorneys-in-fact and agents, each of them to have full power to act without the others; and (ii) Mr.Bertrand de Mazières, Ms.Barbara Bargagli Petrucci, Ms.Anneli Peshkoff, Ms.Eila Kreivi and Mr. Sandeep Dhawan as attorneys-in-fact and agents, each of them to have full power to act together with any other person named in this clause (ii) for each of the undersigned and in his or her name and in all capacities, and on behalf of and as attorney for the Bank, to sign and file with said Commission any and all Registration Statements and amendments, including, without limitation, post-effective amendments with all exhibits thereto and any other document; and the Bank and each of the undersigned hereby grants to said attorneys-in-fact and agents, and each of them, full authority to perform any acts necessary to be done in connection with such signing and filing and hereby ratifies all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the Bank has caused this Power of Attorney to be signed by its President, and the undersigned member of its Board of Directors has hereunto set his or her hand as of the 3rd day of May, 2007. EUROPEAN INVESTMENT BANK /s/ Philippe Maystadt President Philippe Maystadt /s/ Maria-Alexandra da Costa Gomes Director: Maria-Alexandra da Costa Gomes [Letterhead of] E U R O P E A N I N V E S T M E N T B A N K POWER OF ATTORNEY The European Investment Bank (the “Bank”), each of the members of the Board of Directors of the Bank, in connection with the filing with the United States Securities and Exchange Commission, under the provisions of the United States Securities Act of 1933, as amended, of one or more Registration Statements and amendments, including, without limitation, post-effective amendments thereto relating to notes and/or bonds of the Bank, hereby appoints (i) the President, each of the Vice Presidents of the Bank and Mr.Philip Boeckman as attorneys-in-fact and agents, each of them to have full power to act without the others; and (ii) Mr.Bertrand de Mazières, Ms.Barbara Bargagli Petrucci, Ms.Anneli Peshkoff, Ms.Eila Kreivi and Mr. Sandeep Dhawan as attorneys-in-fact and agents, each of them to have full power to act together with any other person named in this clause (ii) for each of the undersigned and in his or her name and in all capacities, and on behalf of and as attorney for the Bank, to sign and file with said Commission any and all Registration Statements and amendments, including, without limitation, post-effective amendments with all exhibits thereto and any other document; and the Bank and each of the undersigned hereby grants to said attorneys-in-fact and agents, and each of them, full authority to perform any acts necessary to be done in connection with such signing and filing and hereby ratifies all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the Bank has caused this Power of Attorney to be signed by its President, and the undersigned member of its Board of Directors has hereunto set his or her hand as of the 3rd day ofMay, 2007. EUROPEAN INVESTMENT BANK /s/ Philippe Maystadt President Philippe Maystadt /s/ János Erös Director: János Erös [Letterhead of] E U R O P E A N I N V E S T M E N T B A N K POWER OF ATTORNEY The European Investment Bank (the “Bank”), each of the members of the Board of Directors of the Bank, in connection with the filing with the United States Securities and Exchange Commission, under the provisions of the United States Securities Act of 1933, as amended, of one or more Registration Statements and amendments, including, without limitation, post-effective amendments thereto relating to notes and/or bonds of the Bank, hereby appoints (i) the President, each of the Vice Presidents of the Bank and Mr.Philip Boeckman as attorneys-in-fact and agents, each of them to have full power to act without the others; and (ii) Mr.Bertrand de Mazières, Ms.Barbara Bargagli Petrucci, Ms.Anneli Peshkoff, Ms.Eila Kreivi and Mr. Sandeep Dhawan as attorneys-in-fact and agents, each of them to have full power to act together with any other person named in this clause (ii) for each of the undersigned and in his or her name and in all capacities, and on behalf of and as attorney for the Bank, to sign and file with said Commission any and all Registration Statements and amendments, including, without limitation, post-effective amendments with all exhibits thereto and any other document; and the Bank and each of the undersigned hereby grants to said attorneys-in-fact and agents, and each of them, full authority to perform any acts necessary to be done in connection with such signing and filing and hereby ratifies all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the Bank has caused this Power of Attorney to be signed by its President, and the undersigned member of its Board of Directors has hereunto set his or her hand as of the 3rd day of May, 2007. EUROPEAN INVESTMENT BANK /s/ Philippe Maystadt President Philippe Maystadt /s/ Marta Gajęcka Director: Marta Gajęcka [Letterhead of] E U R O P E A N I N V E S T M E N T B A N K POWER OF ATTORNEY The European Investment Bank (the “Bank”), each of the members of the Board of Directors of the Bank, in connection with the filing with the United States Securities and Exchange Commission, under the provisions of the United States Securities Act of 1933, as amended, of one or more Registration Statements and amendments, including, without limitation, post-effective amendments thereto relating to notes and/or bonds of the Bank, hereby appoints (i) the President, each of the Vice Presidents of the Bank and Mr.Philip Boeckman as attorneys-in-fact and agents, each of them to have full power to act without the others; and (ii) Mr.Bertrand de Mazières, Ms.Barbara Bargagli Petrucci, Ms.Anneli Peshkoff, Ms.Eila Kreivi and Mr. Sandeep Dhawan as attorneys-in-fact and agents, each of them to have full power to act together with any other person named in this clause (ii) for each of the undersigned and in his or her name and in all capacities, and on behalf of and as attorney for the Bank, to sign and file with said Commission any and all Registration Statements and amendments, including, without limitation, post-effective amendments with all exhibits thereto and any other document; and the Bank and each of the undersigned hereby grants to said attorneys-in-fact and agents, and each of them, full authority to perform any acts necessary to be done in connection with such signing and filing and hereby ratifies all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the Bank has caused this Power of Attorney to be signed by its President, and the undersigned member of its Board of Directors has hereunto set his or her hand as of the 3rd day of May, 2007. EUROPEAN INVESTMENT BANK /s/ Philippe Maystadt President Philippe Maystadt /s/ Vince Grech Director: Vince Grech [Letterhead of] E U R O P E A N I N V E S T M E N T B A N K POWER OF ATTORNEY The European Investment Bank (the “Bank”), each of the members of the Board of Directors of the Bank, in connection with the filing with the United States Securities and Exchange Commission, under the provisions of the United States Securities Act of 1933, as amended, of one or more Registration Statements and amendments, including, without limitation, post-effective amendments thereto relating to notes and/or bonds of the Bank, hereby appoints (i) the President, each of the Vice Presidents of the Bank and Mr.Philip Boeckman as attorneys-in-fact and agents, each of them to have full power to act without the others; and (ii) Mr.Bertrand de Mazières, Ms.Barbara Bargagli Petrucci, Ms.Anneli Peshkoff, Ms.Eila Kreivi and Mr. Sandeep Dhawan as attorneys-in-fact and agents, each of them to have full power to act together with any other person named in this clause (ii) for each of the undersigned and in his or her name and in all capacities, and on behalf of and as attorney for the Bank, to sign and file with said Commission any and all Registration Statements and amendments, including, without limitation, post-effective amendments with all exhibits thereto and any other document; and the Bank and each of the undersigned hereby grants to said attorneys-in-fact and agents, and each of them, full authority to perform any acts necessary to be done in connection with such signing and filing and hereby ratifies all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the Bank has caused this Power of Attorney to be signed by its President, and the undersigned member of its Board of Directors has hereunto set his or her hand as of the 3rd day of May, 2007. EUROPEAN INVESTMENT BANK /s/ Philippe Maystadt President Philippe Maystadt /s/ Natalija Guseva Director: Natalija Guseva [Letterhead of] E U R O P E A N I N V E S T M E N T B A N K POWER OF ATTORNEY The European Investment Bank (the “Bank”), each of the members of the Board of Directors of the Bank, in connection with the filing with the United States Securities and Exchange Commission, under the provisions of the United States Securities Act of 1933, as amended, of one or more Registration Statements and amendments, including, without limitation, post-effective amendments thereto relating to notes and/or bonds of the Bank, hereby appoints (i) the President, each of the Vice Presidents of the Bank and Mr.Philip Boeckman as attorneys-in-fact and agents, each of them to have full power to act without the others; and (ii) Mr.Bertrand de Mazières, Ms.Barbara Bargagli Petrucci, Ms.Anneli Peshkoff, Ms.Eila Kreivi and Mr. Sandeep Dhawan as attorneys-in-fact and agents, each of them to have full power to act together with any other person named in this clause (ii) for each of the undersigned and in his or her name and in all capacities, and on behalf of and as attorney for the Bank, to sign and file with said Commission any and all Registration Statements and amendments, including, without limitation, post-effective amendments with all exhibits thereto and any other document; and the Bank and each of the undersigned hereby grants to said attorneys-in-fact and agents, and each of them, full authority to perform any acts necessary to be done in connection with such signing and filing and hereby ratifies all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the Bank has caused this Power of Attorney to be signed by its President, and the undersigned member of its Board of Directors has hereunto set his or her hand as of the3rd day of May, 2007. EUROPEAN INVESTMENT BANK /s/ Philippe Maystadt President Philippe Maystadt /s/ Kurt A. Hall Director: Kurt A. Hall [Letterhead of] E U R O P E A N I N V E S T M E N T B A N K POWER OF ATTORNEY The European Investment Bank (the “Bank”), each of the members of the Board of Directors of the Bank, in connection with the filing with the United States Securities and Exchange Commission, under the provisions of the United States Securities Act of 1933, as amended, of one or more Registration Statements and amendments, including, without limitation, post-effective amendments thereto relating to notes and/or bonds of the Bank, hereby appoints (i) the President, each of the Vice Presidents of the Bank and Mr.Philip Boeckman as attorneys-in-fact and agents, each of them to have full power to act without the others; and (ii) Mr.Bertrand de Mazières, Ms.Barbara Bargagli Petrucci, Ms.Anneli Peshkoff, Ms.Eila Kreivi and Mr. Sandeep Dhawan as attorneys-in-fact and agents, each of them to have full power to act together with any other person named in this clause (ii) for each of the undersigned and in his or her name and in all capacities, and on behalf of and as attorney for the Bank, to sign and file with said Commission any and all Registration Statements and amendments, including, without limitation, post-effective amendments with all exhibits thereto and any other document; and the Bank and each of the undersigned hereby grants to said attorneys-in-fact and agents, and each of them, full authority to perform any acts necessary to be done in connection with such signing and filing and hereby ratifies all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the Bank has caused this Power of Attorney to be signed by its President, and the undersigned member of its Board of Directors has hereunto set his or her hand as of the3rd day of May, 2007. EUROPEAN INVESTMENT BANK /s/ Philippe Maystadt President Philippe Maystadt /s/ Olivier Henin Director: Olivier Henin [Letterhead of] E U R O P E A N I N V E S T M E N T B A N K POWER OF ATTORNEY The European Investment Bank (the “Bank”), each of the members of the Board of Directors of the Bank, in connection with the filing with the United States Securities and Exchange Commission, under the provisions of the United States Securities Act of 1933, as amended, of one or more Registration Statements and amendments, including, without limitation, post-effective amendments thereto relating to notes and/or bonds of the Bank, hereby appoints (i) the President, each of the Vice Presidents of the Bank and Mr.Philip Boeckman as attorneys-in-fact and agents, each of them to have full power to act without the others; and (ii) Mr.Bertrand de Mazières, Ms.Barbara Bargagli Petrucci, Ms.Anneli Peshkoff, Ms.Eila Kreivi and Mr. Sandeep Dhawan as attorneys-in-fact and agents, each of them to have full power to act together with any other person named in this clause (ii) for each of the undersigned and in his or her name and in all capacities, and on behalf of and as attorney for the Bank, to sign and file with said Commission any and all Registration Statements and amendments, including, without limitation, post-effective amendments with all exhibits thereto and any other document; and the Bank and each of the undersigned hereby grants to said attorneys-in-fact and agents, and each of them, full authority to perform any acts necessary to be done in connection with such signing and filing and hereby ratifies all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the Bank has caused this Power of Attorney to be signed by its President, and the undersigned member of its Board of Directors has hereunto set his or her hand as of the3rd day of May, 2007. EUROPEAN INVESTMENT BANK /s/ Philippe Maystadt President Philippe Maystadt /s/ Zdenĕk Hrubý Director: Zdenĕk Hrubý [Letterhead of] E U R O P E A N I N V E S T M E N T B A N K POWER OF ATTORNEY The European Investment Bank (the “Bank”), each of the members of the Board of Directors of the Bank, in connection with the filing with the United States Securities and Exchange Commission, under the provisions of the United States Securities Act of 1933, as amended, of one or more Registration Statements and amendments, including, without limitation, post-effective amendments thereto relating to notes and/or bonds of the Bank, hereby appoints (i) the President, each of the Vice Presidents of the Bank and Mr.Philip Boeckman as attorneys-in-fact and agents, each of them to have full power to act without the others; and (ii) Mr.Bertrand de Mazières, Ms.Barbara Bargagli Petrucci, Ms.Anneli Peshkoff, Ms.Eila Kreivi and Mr. Sandeep Dhawan as attorneys-in-fact and agents, each of them to have full power to act together with any other person named in this clause (ii) for each of the undersigned and in his or her name and in all capacities, and on behalf of and as attorney for the Bank, to sign and file with said Commission any and all Registration Statements and amendments, including, without limitation, post-effective amendments with all exhibits thereto and any other document; and the Bank and each of the undersigned hereby grants to said attorneys-in-fact and agents, and each of them, full authority to perform any acts necessary to be done in connection with such signing and filing and hereby ratifies all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the Bank has caused this Power of Attorney to be signed by its President, and the undersigned member of its Board of Directors has hereunto set his or her hand as of the3rd day of May, 2007. EUROPEAN INVESTMENT BANK /s/ Philippe Maystadt President Philippe Maystadt /s/ Dimiter Ivanovski Director: Dimiter Ivanovski [Letterhead of] E U R O P E A N I N V E S T M E N T B A N K POWER OF ATTORNEY The European Investment Bank (the “Bank”), each of the members of the Board of Directors of the Bank, in connection with the filing with the United States Securities and Exchange Commission, under the provisions of the United States Securities Act of 1933, as amended, of one or more Registration Statements and amendments, including, without limitation, post-effective amendments thereto relating to notes and/or bonds of the Bank, hereby appoints (i) the President, each of the Vice Presidents of the Bank and Mr.Philip Boeckman as attorneys-in-fact and agents, each of them to have full power to act without the others; and (ii) Mr.Bertrand de Mazières, Ms.Barbara Bargagli Petrucci, Ms.Anneli Peshkoff, Ms.Eila Kreivi and Mr. Sandeep Dhawan as attorneys-in-fact and agents, each of them to have full power to act together with any other person named in this clause (ii) for each of the undersigned and in his or her name and in all capacities, and on behalf of and as attorney for the Bank, to sign and file with said Commission any and all Registration Statements and amendments, including, without limitation, post-effective amendments with all exhibits thereto and any other document; and the Bank and each of the undersigned hereby grants to said attorneys-in-fact and agents, and each of them, full authority to perform any acts necessary to be done in connection with such signing and filing and hereby ratifies all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the Bank has caused this Power of Attorney to be signed by its President, and the undersigned member of its Board of Directors has hereunto set his or her hand as of the3rd day of May, 2007. EUROPEAN INVESTMENT BANK /s/ Philippe Maystadt President Philippe Maystadt /s/ Aare Järvan Director: Aare Järvan [Letterhead of] E U R O P E A N I N V E S T M E N T B A N K POWER OF ATTORNEY The European Investment Bank (the “Bank”), each of the members of the Board of Directors of the Bank, in connection with the filing with the United States Securities and Exchange Commission, under the provisions of the United States Securities Act of 1933, as amended, of one or more Registration Statements and amendments, including, without limitation, post-effective amendments thereto relating to notes and/or bonds of the Bank, hereby appoints (i) the President, each of the Vice Presidents of the Bank and Mr.Philip Boeckman as attorneys-in-fact and agents, each of them to have full power to act without the others; and (ii) Mr.Bertrand de Mazières, Ms.Barbara Bargagli Petrucci, Ms.Anneli Peshkoff, Ms.Eila Kreivi and Mr. Sandeep Dhawan as attorneys-in-fact and agents, each of them to have full power to act together with any other person named in this clause (ii) for each of the undersigned and in his or her name and in all capacities, and on behalf of and as attorney for the Bank, to sign and file with said Commission any and all Registration Statements and amendments, including, without limitation, post-effective amendments with all exhibits thereto and any other document; and the Bank and each of the undersigned hereby grants to said attorneys-in-fact and agents, and each of them, full authority to perform any acts necessary to be done in connection with such signing and filing and hereby ratifies all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the Bank has caused this Power of Attorney to be signed by its President, and the undersigned member of its Board of Directors has hereunto set his or her hand as of the3rd day ofMay, 2007. EUROPEAN INVESTMENT BANK /s/ Philippe Maystadt President Philippe Maystadt /s/ Jan Willem van der Kaaij Director: Jan Willem van der Kaaij [Letterhead of] E U R O P E A N I N V E S T M E N T B A N K POWER OF ATTORNEY The European Investment Bank (the “Bank”), each of the members of the Board of Directors of the Bank, in connection with the filing with the United States Securities and Exchange Commission, under the provisions of the United States Securities Act of 1933, as amended, of one or more Registration Statements and amendments, including, without limitation, post-effective amendments thereto relating to notes and/or bonds of the Bank, hereby appoints (i) the President, each of the Vice Presidents of the Bank and Mr.Philip Boeckman as attorneys-in-fact and agents, each of them to have full power to act without the others; and (ii) Mr.Bertrand de Mazières, Ms.Barbara Bargagli Petrucci, Ms.Anneli Peshkoff, Ms.Eila Kreivi and Mr. Sandeep Dhawan as attorneys-in-fact and agents, each of them to have full power to act together with any other person named in this clause (ii) for each of the undersigned and in his or her name and in all capacities, and on behalf of and as attorney for the Bank, to sign and file with said Commission any and all Registration Statements and amendments, including, without limitation, post-effective amendments with all exhibits thereto and any other document; and the Bank and each of the undersigned hereby grants to said attorneys-in-fact and agents, and each of them, full authority to perform any acts necessary to be done in connection with such signing and filing and hereby ratifies all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the Bank has caused this Power of Attorney to be signed by its President, and the undersigned member of its Board of Directors has hereunto set his or her hand as of the3rd day ofMay, 2007. EUROPEAN INVESTMENT BANK /s/ Philippe Maystadt President Philippe Maystadt /s/ Kyriacos Kakouris Director: Kyriacos Kakouris [Letterhead of] E U R O P E A N I N V E S T M E N T B A N K POWER OF ATTORNEY The European Investment Bank (the “Bank”), each of the members of the Board of Directors of the Bank, in connection with the filing with the United States Securities and Exchange Commission, under the provisions of the United States Securities Act of 1933, as amended, of one or more Registration Statements and amendments, including, without limitation, post-effective amendments thereto relating to notes and/or bonds of the Bank, hereby appoints (i) the President, each of the Vice Presidents of the Bank and Mr.Philip Boeckman as attorneys-in-fact and agents, each of them to have full power to act without the others; and (ii) Mr.Bertrand de Mazières, Ms.Barbara Bargagli Petrucci, Ms.Anneli Peshkoff, Ms.Eila Kreivi and Mr. Sandeep Dhawan as attorneys-in-fact and agents, each of them to have full power to act together with any other person named in this clause (ii) for each of the undersigned and in his or her name and in all capacities, and on behalf of and as attorney for the Bank, to sign and file with said Commission any and all Registration Statements and amendments, including, without limitation, post-effective amendments with all exhibits thereto and any other document; and the Bank and each of the undersigned hereby grants to said attorneys-in-fact and agents, and each of them, full authority to perform any acts necessary to be done in connection with such signing and filing and hereby ratifies all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the Bank has caused this Power of Attorney to be signed by its President, and the undersigned member of its Board of Directors has hereunto set his or her hand as of the 3rd day of May, 2007. EUROPEAN INVESTMENT BANK /s/ Philippe Maystadt President Philippe Maystadt /s/ Katarina Kaszasová Director: Katarina Kaszasová [Letterhead of] E U R O P E A N I N V E S T M E N T B A N K POWER OF ATTORNEY The European Investment Bank (the “Bank”), each of the members of the Board of Directors of the Bank, in connection with the filing with the United States Securities and Exchange Commission, under the provisions of the United States Securities Act of 1933, as amended, of one or more Registration Statements and amendments, including, without limitation, post-effective amendments thereto relating to notes and/or bonds of the Bank, hereby appoints (i) the President, each of the Vice Presidents of the Bank and Mr.Philip Boeckman as attorneys-in-fact and agents, each of them to have full power to act without the others; and (ii) Mr.Bertrand de Mazières, Ms.Barbara Bargagli Petrucci, Ms.Anneli Peshkoff, Ms.Eila Kreivi and Mr. Sandeep Dhawan as attorneys-in-fact and agents, each of them to have full power to act together with any other person named in this clause (ii) for each of the undersigned and in his or her name and in all capacities, and on behalf of and as attorney for the Bank, to sign and file with said Commission any and all Registration Statements and amendments, including, without limitation, post-effective amendments with all exhibits thereto and any other document; and the Bank and each of the undersigned hereby grants to said attorneys-in-fact and agents, and each of them, full authority to perform any acts necessary to be done in connection with such signing and filing and hereby ratifies all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the Bank has caused this Power of Attorney to be signed by its President, and the undersigned member of its Board of Directors has hereunto set his or her hand as of the3rd day of May, 2007. EUROPEAN INVESTMENT BANK /s/ Philippe Maystadt President Philippe Maystadt /s/ Irena Krumane Director: Irena Krumane [Letterhead of] E U R O P E A N I N V E S T M E N T B A N K POWER OF ATTORNEY The European Investment Bank (the “Bank”), each of the members of the Board of Directors of the Bank, in connection with the filing with the United States Securities and Exchange Commission, under the provisions of the United States Securities Act of 1933, as amended, of one or more Registration Statements and amendments, including, without limitation, post-effective amendments thereto relating to notes and/or bonds of the Bank, hereby appoints (i) the President, each of the Vice Presidents of the Bank and Mr.Philip Boeckman as attorneys-in-fact and agents, each of them to have full power to act without the others; and (ii) Mr.Bertrand de Mazières, Ms.Barbara Bargagli Petrucci, Ms.Anneli Peshkoff, Ms.Eila Kreivi and Mr. Sandeep Dhawan as attorneys-in-fact and agents, each of them to have full power to act together with any other person named in this clause (ii) for each of the undersigned and in his or her name and in all capacities, and on behalf of and as attorney for the Bank, to sign and file with said Commission any and all Registration Statements and amendments, including, without limitation, post-effective amendments with all exhibits thereto and any other document; and the Bank and each of the undersigned hereby grants to said attorneys-in-fact and agents, and each of them, full authority to perform any acts necessary to be done in connection with such signing and filing and hereby ratifies all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the Bank has caused this Power of Attorney to be signed by its President, and the undersigned member of its Board of Directors has hereunto set his or her hand as of the3rd day of May, 2007. EUROPEAN INVESTMENT BANK /s/ Philippe Maystadt President Philippe Maystadt /s/ Sigmund Lubanski Director: Sigmund Lubanski [Letterhead of] E U R O P E A N I N V E S T M E N T B A N K POWER OF ATTORNEY The European Investment Bank (the “Bank”), each of the members of the Board of Directors of the Bank, in connection with the filing with the United States Securities and Exchange Commission, under the provisions of the United States Securities Act of 1933, as amended, of one or more Registration Statements and amendments, including, without limitation, post-effective amendments thereto relating to notes and/or bonds of the Bank, hereby appoints (i) the President, each of the Vice Presidents of the Bank and Mr.Philip Boeckman as attorneys-in-fact and agents, each of them to have full power to act without the others; and (ii) Mr.Bertrand de Mazières, Ms.Barbara Bargagli Petrucci, Ms.Anneli Peshkoff, Ms.Eila Kreivi and Mr. Sandeep Dhawan as attorneys-in-fact and agents, each of them to have full power to act together with any other person named in this clause (ii) for each of the undersigned and in his or her name and in all capacities, and on behalf of and as attorney for the Bank, to sign and file with said Commission any and all Registration Statements and amendments, including, without limitation, post-effective amendments with all exhibits thereto and any other document; and the Bank and each of the undersigned hereby grants to said attorneys-in-fact and agents, and each of them, full authority to perform any acts necessary to be done in connection with such signing and filing and hereby ratifies all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the Bank has caused this Power of Attorney to be signed by its President, and the undersigned member of its Board of Directors has hereunto set his or her hand as of the3rd day of May, 2007. EUROPEAN INVESTMENT BANK /s/ Philippe Maystadt President Philippe Maystadt /s/ Tytti Noras Director: Tytti Noras [Letterhead of] E U R O P E A N I N V E S T M E N T B A N K POWER OF ATTORNEY The European Investment Bank (the “Bank”), each of the members of the Board of Directors of the Bank, in connection with the filing with the United States Securities and Exchange Commission, under the provisions of the United States Securities Act of 1933, as amended, of one or more Registration Statements and amendments, including, without limitation, post-effective amendments thereto relating to notes and/or bonds of the Bank, hereby appoints (i) the President, each of the Vice Presidents of the Bank and Mr.Philip Boeckman as attorneys-in-fact and agents, each of them to have full power to act without the others; and (ii) Mr.Bertrand de Mazières, Ms.Barbara Bargagli Petrucci, Ms.Anneli Peshkoff, Ms.Eila Kreivi and Mr. Sandeep Dhawan as attorneys-in-fact and agents, each of them to have full power to act together with any other person named in this clause (ii) for each of the undersigned and in his or her name and in all capacities, and on behalf of and as attorney for the Bank, to sign and file with said Commission any and all Registration Statements and amendments, including, without limitation, post-effective amendments with all exhibits thereto and any other document; and the Bank and each of the undersigned hereby grants to said attorneys-in-fact and agents, and each of them, full authority to perform any acts necessary to be done in connection with such signing and filing and hereby ratifies all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the Bank has caused this Power of Attorney to be signed by its President, and the undersigned member of its Board of Directors has hereunto set his or her hand as of the3rd day of May, 2007. EUROPEAN INVESTMENT BANK /s/ Philippe Maystadt President Philippe Maystadt /s/ Stephen Pickford Director: Stephen Pickford [Letterhead of] E U R O P E A N I N V E S T M E N T B A N K POWER OF ATTORNEY The European Investment Bank (the “Bank”), each of the members of the Board of Directors of the Bank, in connection with the filing with the United States Securities and Exchange Commission, under the provisions of the United States Securities Act of 1933, as amended, of one or more Registration Statements and amendments, including, without limitation, post-effective amendments thereto relating to notes and/or bonds of the Bank, hereby appoints (i) the President, each of the Vice Presidents of the Bank and Mr.Philip Boeckman as attorneys-in-fact and agents, each of them to have full power to act without the others; and (ii) Mr.Bertrand de Mazières, Ms.Barbara Bargagli Petrucci, Ms.Anneli Peshkoff, Ms.Eila Kreivi and Mr. Sandeep Dhawan as attorneys-in-fact and agents, each of them to have full power to act together with any other person named in this clause (ii) for each of the undersigned and in his or her name and in all capacities, and on behalf of and as attorney for the Bank, to sign and file with said Commission any and all Registration Statements and amendments, including, without limitation, post-effective amendments with all exhibits thereto and any other document; and the Bank and each of the undersigned hereby grants to said attorneys-in-fact and agents, and each of them, full authority to perform any acts necessary to be done in connection with such signing and filing and hereby ratifies all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the Bank has caused this Power of Attorney to be signed by its President, and the undersigned member of its Board of Directors has hereunto set his or her hand as of the3rd day of May, 2007. EUROPEAN INVESTMENT BANK /s/ Philippe Maystadt President Philippe Maystadt /s/ Carsten Pillath Director: Carsten Pillath [Letterhead of] E U R O P E A N I N V E S T M E N T B A N K POWER OF ATTORNEY The European Investment Bank (the “Bank”), each of the members of the Board of Directors of the Bank, in connection with the filing with the United States Securities and Exchange Commission, under the provisions of the United States Securities Act of 1933, as amended, of one or more Registration Statements and amendments, including, without limitation, post-effective amendments thereto relating to notes and/or bonds of the Bank, hereby appoints (i) the President, each of the Vice Presidents of the Bank and Mr.Philip Boeckman as attorneys-in-fact and agents, each of them to have full power to act without the others; and (ii) Mr.Bertrand de Mazières, Ms.Barbara Bargagli Petrucci, Ms.Anneli Peshkoff, Ms.Eila Kreivi and Mr. Sandeep Dhawan as attorneys-in-fact and agents, each of them to have full power to act together with any other person named in this clause (ii) for each of the undersigned and in his or her name and in all capacities, and on behalf of and as attorney for the Bank, to sign and file with said Commission any and all Registration Statements and amendments, including, without limitation, post-effective amendments with all exhibits thereto and any other document; and the Bank and each of the undersigned hereby grants to said attorneys-in-fact and agents, and each of them, full authority to perform any acts necessary to be done in connection with such signing and filing and hereby ratifies all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the Bank has caused this Power of Attorney to be signed by its President, and the undersigned member of its Board of Directors has hereunto set his or her hand as of the3rd day of May, 2007. EUROPEAN INVESTMENT BANK /s/ Philippe Maystadt President Philippe Maystadt /s/ Klaus Regling Director: Klaus Regling [Letterhead of] E U R O P E A N I N V E S T M E N T B A N K POWER OF ATTORNEY The European Investment Bank (the “Bank”), each of the members of the Board of Directors of the Bank, in connection with the filing with the United States Securities and Exchange Commission, under the provisions of the United States Securities Act of 1933, as amended, of one or more Registration Statements and amendments, including, without limitation, post-effective amendments thereto relating to notes and/or bonds of the Bank, hereby appoints (i) the President, each of the Vice Presidents of the Bank and Mr.Philip Boeckman as attorneys-in-fact and agents, each of them to have full power to act without the others; and (ii) Mr.Bertrand de Mazières, Ms.Barbara Bargagli Petrucci, Ms.Anneli Peshkoff, Ms.Eila Kreivi and Mr. Sandeep Dhawan as attorneys-in-fact and agents, each of them to have full power to act together with any other person named in this clause (ii) for each of the undersigned and in his or her name and in all capacities, and on behalf of and as attorney for the Bank, to sign and file with said Commission any and all Registration Statements and amendments, including, without limitation, post-effective amendments with all exhibits thereto and any other document; and the Bank and each of the undersigned hereby grants to said attorneys-in-fact and agents, and each of them, full authority to perform any acts necessary to be done in connection with such signing and filing and hereby ratifies all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the Bank has caused this Power of Attorney to be signed by its President, and the undersigned member of its Board of Directors has hereunto set his or her hand as of the3rd day ofMay, 2007. EUROPEAN INVESTMENT BANK /s/ Philippe Maystadt President Philippe Maystadt /s/ Gaston Reinesch Director: Gaston Reinesch [Letterhead of] E U R O P E A N I N V E S T M E N T B A N K POWER OF ATTORNEY The European Investment Bank (the “Bank”), each of the members of the Board of Directors of the Bank, in connection with the filing with the United States Securities and Exchange Commission, under the provisions of the United States Securities Act of 1933, as amended, of one or more Registration Statements and amendments, including, without limitation, post-effective amendments thereto relating to notes and/or bonds of the Bank, hereby appoints (i) the President, each of the Vice Presidents of the Bank and Mr.Philip Boeckman as attorneys-in-fact and agents, each of them to have full power to act without the others; and (ii) Mr.Bertrand de Mazières, Ms.Barbara Bargagli Petrucci, Ms.Anneli Peshkoff, Ms.Eila Kreivi and Mr. Sandeep Dhawan as attorneys-in-fact and agents, each of them to have full power to act together with any other person named in this clause (ii) for each of the undersigned and in his or her name and in all capacities, and on behalf of and as attorney for the Bank, to sign and file with said Commission any and all Registration Statements and amendments, including, without limitation, post-effective amendments with all exhibits thereto and any other document; and the Bank and each of the undersigned hereby grants to said attorneys-in-fact and agents, and each of them, full authority to perform any acts necessary to be done in connection with such signing and filing and hereby ratifies all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the Bank has caused this Power of Attorney to be signed by its President, and the undersigned member of its Board of Directors has hereunto set his or her hand as of the3rd day of May, 2007. EUROPEAN INVESTMENT BANK /s/ Philippe Maystadt President Philippe Maystadt /s/ Isabel Riaño Director: Isabel Riaño [Letterhead of] E U R O P E A N I N V E S T M E N T B A N K POWER OF ATTORNEY The European Investment Bank (the “Bank”), each of the members of the Board of Directors of the Bank, in connection with the filing with the United States Securities and Exchange Commission, under the provisions of the United States Securities Act of 1933, as amended, of one or more Registration Statements and amendments, including, without limitation, post-effective amendments thereto relating to notes and/or bonds of the Bank, hereby appoints (i) the President, each of the Vice Presidents of the Bank and Mr.Philip Boeckman as attorneys-in-fact and agents, each of them to have full power to act without the others; and (ii) Mr.Bertrand de Mazières, Ms.Barbara Bargagli Petrucci, Ms.Anneli Peshkoff, Ms.Eila Kreivi and Mr. Sandeep Dhawan as attorneys-in-fact and agents, each of them to have full power to act together with any other person named in this clause (ii) for each of the undersigned and in his or her name and in all capacities, and on behalf of and as attorney for the Bank, to sign and file with said Commission any and all Registration Statements and amendments, including, without limitation, post-effective amendments with all exhibits thereto and any other document; and the Bank and each of the undersigned hereby grants to said attorneys-in-fact and agents, and each of them, full authority to perform any acts necessary to be done in connection with such signing and filing and hereby ratifies all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the Bank has caused this Power of Attorney to be signed by its President, and the undersigned member of its Board of Directors has hereunto set his or her hand as of the3rd day of May, 2007. EUROPEAN INVESTMENT BANK /s/ Philippe Maystadt President Philippe Maystadt /s/ Sibil Svilan Director: Sibil Svilan [Letterhead of] E U R O P E A N I N V E S T M E N T B A N K POWER OF ATTORNEY The European Investment Bank (the “Bank”), each of the members of the Board of Directors of the Bank, in connection with the filing with the United States Securities and Exchange Commission, under the provisions of the United States Securities Act of 1933, as amended, of one or more Registration Statements and amendments, including, without limitation, post-effective amendments thereto relating to notes and/or bonds of the Bank, hereby appoints (i) the President, each of the Vice Presidents of the Bank and Mr.Philip Boeckman as attorneys-in-fact and agents, each of them to have full power to act without the others; and (ii) Mr.Bertrand de Mazières, Ms.Barbara Bargagli Petrucci, Ms.Anneli Peshkoff, Ms.Eila Kreivi and Mr. Sandeep Dhawan as attorneys-in-fact and agents, each of them to have full power to act together with any other person named in this clause (ii) for each of the undersigned and in his or her name and in all capacities, and on behalf of and as attorney for the Bank, to sign and file with said Commission any and all Registration Statements and amendments, including, without limitation, post-effective amendments with all exhibits thereto and any other document; and the Bank and each of the undersigned hereby grants to said attorneys-in-fact and agents, and each of them, full authority to perform any acts necessary to be done in connection with such signing and filing and hereby ratifies all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the Bank has caused this Power of Attorney to be signed by its President, and the undersigned member of its Board of Directors has hereunto set his or her hand as of the3rd day of May, 2007. EUROPEAN INVESTMENT BANK /s/ Philippe Maystadt President Philippe Maystadt /s/ Eugen Teodorovici Director: Eugen Teodorovici [Letterhead of] E U R O P E A N I N V E S T M E N T B A N K POWER OF ATTORNEY The European Investment Bank (the “Bank”), each of the members of the Board of Directors of the Bank, in connection with the filing with the United States Securities and Exchange Commission, under the provisions of the United States Securities Act of 1933, as amended, of one or more Registration Statements and amendments, including, without limitation, post-effective amendments thereto relating to notes and/or bonds of the Bank, hereby appoints (i) the President, each of the Vice Presidents of the Bank and Mr.Philip Boeckman as attorneys-in-fact and agents, each of them to have full power to act without the others; and (ii) Mr.Bertrand de Mazières, Ms.Barbara Bargagli Petrucci, Ms.Anneli Peshkoff, Ms.Eila Kreivi and Mr. Sandeep Dhawan as attorneys-in-fact and agents, each of them to have full power to act together with any other person named in this clause (ii) for each of the undersigned and in his or her name and in all capacities, and on behalf of and as attorney for the Bank, to sign and file with said Commission any and all Registration Statements and amendments, including, without limitation, post-effective amendments with all exhibits thereto and any other document; and the Bank and each of the undersigned hereby grants to said attorneys-in-fact and agents, and each of them, full authority to perform any acts necessary to be done in connection with such signing and filing and hereby ratifies all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the Bank has caused this Power of Attorney to be signed by its President, and the undersigned member of its Board of Directors has hereunto set his or her hand as of the3rd day of May, 2007. EUROPEAN INVESTMENT BANK /s/ Philippe Maystadt President Philippe Maystadt /s/ Claire Waysand Director: Claire Waysand
